 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
12                      WESTERN DISTRICT COURT OF WASHINGTON
13
     Re
14
                                                         In Chapter 13 Proceeding
15                                                       No. 17-15526-CMA
     CHAD JAMES COSSEY
16   DONIELLE RENEE COSSEY
     Debtor.                                      ORDER GRANTING MOTION TO
17                                               MOTION TO APPROVE SETTLEMENT AND
                                                 TO APPROVE DEBTOR(S) EXEMPTIONS
18

19
     _______________________________
20

21

22
        It is ORDERED that the Debtor(s) Motion to Approve Settlement in the personal injury case

23   against Juan Huerta Pelayo and Teresa Montiel Guterrez and their principals, agents and assigns

24   for a date of loss of November 30, 2018 in the gross amount of $50,000, attorney fees of

25   $16,666.67, costs advanced of $5430.65 and with funds to be paid out of $14,431.72 leaving a
                                                                                BROWN & SEELYE
                                                                              744 S FAWCETT AVE
                                                                               TACOMA, WA 98402
                                                                                     253-573-1958
 1   net amount to joint debtor of $13,470.97 is approved. Joint Debtor’s exemption of $13,470.97
 2
     for this claim is also approved.
 3
                                    ///END OF ORDER///
 4
     Presented by:
 5

 6
     /s/ Ellen Ann Brown
 7   Ellen Ann Brown WSB 27992
     Attorney for Debtors
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                             BROWN & SEELYE
                                                                           744 S FAWCETT AVE
                                                                            TACOMA, WA 98402
                                                                                  253-573-1958
